DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 23, 2021 in response to the Office Action of January 4, 2021 is acknowledged and has been entered.  Claim 1 has been amended. 
2.	Claims 27, 40 and 61-91 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 27, 40, 61-72, and 74-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 27-49 of co-pending Application No. 16/471,854 (reference application, published as US 2019/0330306) evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 
The ‘854 claims are drawn to:
A recombinant cell comprising a chimeric transmembrane protein comprising:
an extracellular domain of PD-1; a transmembrane domain selected from the group consisting of- 4-IBB transmembrane domain, CD28 transmembrane domain, CD27 transmembrane domain, and ICOS transmembrane domain; and an intracellular signaling domain selected from the group consisting of 4-IBB intracellular signaling domain, CD28 intracellular signaling domain, CD27 intracellular signaling domain, and ICOS intracellular signaling domain, and any combination thereof; wherein the recombinant cell is a marrow infiltrating lymphocyte (MIL), wherein the MIL is a hypoxic-activated MIL. See Claims 1 and 27. 	
The CD28 and ICOS are transmembrane proteins with cytoplasmic domains that contain phosphorylation sites.  See Rudd and Schneider. See Figure 1 and pp. 545-546-Co-receptor cytoplasmic domains.

a transmembrane domain selected from the group consisting of- 4-IBB transmembrane domain, CD28 transmembrane domain, CD27 transmembrane domain, and ICOS transmembrane domain; and an intracellular signaling domain selected from the group consisting of 4-IBB intracellular signaling domain, CD28 intracellular signaling domain, CD27 intracellular signaling domain, and ICOS intracellular signaling domain has all the structure and functions of claims 27 and 77-88. 
Claim 14 is drawn to the recombinant cell of claim 1, wherein the chimeric transmembrane protein comprises a sequence of SEQ ID NO: 21, 23, 25, 27, 29, or 31. 
Claims 15-17 are drawn to the recombinant cell of claim 1, wherein the chimeric transmembrane protein  of claim 1, wherein the chimeric transmembrane protein comprises a CD8 leader sequence that  comprises SEQ ID NO: 1. 
SEQ ID NO: 21 comprises the human PD-1 extracellular domain.  See pp. 11-13 of the ‘854 specification.
Linking the CD8 leader sequence comprising SEQ ID NO: 1 to SEQ ID NO: 21 makes identical to SEQ ID NO: 33 and SEQ ID NO: 11 of the instant application.  See pp. 13-15 of the ‘854 specification. Thus it would have been obvious to one of skill in the art to use SEQ ID NO: 11 in the chimeric transmembrane protein in the hypoxic-activated MIL because one of skill in the art could have readily chosen from the limited recited options in the ‘854 claims to make a hypoxic-activated MIL comprising SEQ ID NO: 11.


35. A method for increasing an immune response in a subject, comprising administering to the subject the recombinant cell of claim 1. 
36. The method of claim 35, wherein the recombinant cell comprises is produced by transfecting or infecting a subject’s cell extracted from a bone marrow sample with a nucleic acid molecule encoding a chimeric transmembrane protein comprising: an extracellular domain of PD-1; a transmembrane domain selected from the group consisting of 4-IBB transmembrane domain. CD28 transmembrane domain. CD27 transmembrane domain, and ICOS transmembrane domain: and an intracellular signaling domain selected from the group consisting of 4-1BB intracellular signaling domain. CD28 intracellular signaling domain. CD27 intracellular signaling domain, and ICOS intracellular signaling domain, and any combination thereof 
37. The method of claim 36, further comprising isolating the subject’s cell from the subject. 
38. The method of claim 35, wherein the subject has a neoplasm. 
39. The method of claim 35, wherein the neoplasm is a leukemia, lymphoma, or multiple myeloma. 
40. The method of claim 35, wherein the subject is a human. 
41. A method for treating a neoplasm in a subject, comprising administering to the subject the recombinant cell of claim 1. 
42. The method of claim 41, wherein the recombinant cell is produced by transfecting or infecting a subject’s cell extracted from a bone marrow sample with a nucleic acid molecule encoding a chimeric transmembrane protein comprising: an extracellular domain of PD-1; a transmembrane domain selected from the group consisting of 4-IBB transmembrane domain. 
43. The method of claim 41, further comprising isolating the cell from the subject. 
44. The method of claim 41, wherein the subject has a neoplasm. 
45. The method of claim 44, wherein the neoplasm is a multiple myeloma, leukemia or lymphoma. 
46. The method of claim 41, wherein the subject is a human. 
47. The method of claim 41, further comprising prior to administering the recombinant cell to the subject: contacting a cell extracted from a bone marrow sample with anti-CD3/anti-CD28 beads; incubating the cell under hypoxic conditions; and incubating the cell under normoxic conditions. 
48. The method of claim 47, wherein the cell is incubated under hypoxic conditions for about 0.5 to about 4 days. 
49. The method of claim 47, wherein the cell is incubated under normoxic conditions for about 0.5 to about 4 days.
Thus, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘854 claims  and increase an immune response in a subject, comprising administering to the subject the recombinant hypoxic-activated MIL of the instant claims because the ‘854 claims specifically teach activated MIL comprising the chimeric transmembrane protein of the instant claim 27 and using hypoxic activation of the MIL before administering the recombinant hypoxic-activated MIL of claim 1 to 
This is a provisional nonstatutory double patenting rejection.
4.	Claims 89-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 and 27-49 of co-pending Application No. 16/471,854 (reference application, published as US 2019/0330306) evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-72, and  74-88 above in further view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”.
The ‘854 claims teach as set forth above, but do not teach using a suicide gene or caspase. 
Dotti teaches using an inducible suicide genes, e.g. caspase-9, in T-cells expressing CARs. See abstract and ¶¶ 0006-0016, 0038 and 0039.
Dotti teaches that the advantage of the suicide genes is to control the death of the CAR T-cells to reduce the side effects of CAR-T cell therapy.  See ¶¶ 0106.
 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings the ‘854 claims and Dotti and use the suicide genes of Dotti in the CAR hypoxic activated MILs of the ‘854 claims to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
5.	Applicant argues that as an initial matter, Applicant notes that most of Claims 1-24 and 26-49 of the ’854 application have been amended by preliminary amendment since the mail date of the Office Action. Applicant therefore respectfully submits that the foregoing provisional double patenting rejection is moot.
Applicant argues that The Office Action appears to use Form Paragraph 8.35 (Provisional Rejection, Nonstatutory Double Patenting - No Secondary Reference(s)) to begin the statement of rejection (see Office Action, pg. 9) to announce the rejection of the claims. The Office goes on in the text of pages 9-13 to (presumably faithfully) reproduce verbatim the text of Claims 1-24 and 26-49 of the ’854 application in lieu of the explanation for insert point [4] in that form paragraph, rather than offering the detailed comparison of the terms and phrases of the claims of this application and those of the ‘854 application that is required when the Office makes a non-statutory double patenting rejection.
Applicant argues that at the bottom of page 13, the Office then cites to Rudd to support the proposition that, “[t]he CD28 and ICOS cytoplasmic domains contain phosphorylation sites,” and concludes:
Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending [sic] which have all the characteristics of the recombinant cell, comprising  ...(Id. at 13-14; emphasis added). The Office has thus conflated two entirely different legal concepts in support of the double patenting rejection, those of anticipation and obviousness. See M.P.E.P. § 804(II)(B)(1), (2). More specifically, the entirety of the rationale offered by the Office in support of this rejection is, “because they relate to the same inventive concept” (see supra), coupled with 

6.	Applicant’s arguments have been considered, but have not been found persuasive.  The rejection have been modified in view of the amendments to the instant claims and the claims of the’854 application and to clarify the record.  The hypoxic-activated MIL of the ‘854 claim 27 anticipates the recombinant hypoxic-activated MIL of the instant claims 27, 75, 76-88 because the claimed hypoxic-activated MIL with a chimeric transmembrane protein comprising an extracellular domain of PD-1; a transmembrane domain selected from the group consisting of- 4-IBB transmembrane domain, CD28 transmembrane domain, CD27 transmembrane domain, and ICOS transmembrane domain; and an intracellular signaling domain selected from the group 
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘854 claims  and increase an immune response in a subject, comprising administering to the subject the recombinant hypoxic-activated MIL of the instant claims because the ‘854 claims specifically teach activated MIL comprising the chimeric transmembrane protein of the instant claim 27 and using hypoxic activation of the MIL before administering the recombinant hypoxic-activated MIL of claim 1 to increase an immune response in a subject with various neoplasms as claimed. One of skill in the art could have readily chosen from the limited recited options in the ‘854 claims to hypoxic activate the recombinant hypoxic-activated MIL before treatment to activate the MIL to induce an immune response and treat cancer.

Applicant argues that, as the rejections of the claims of this application over the prior art have been overcome, were the Office to contemplate again rejecting any claim of this application over a claim of the ‘854 application based on any theory of non-statutory double patenting, such a rejection would be improper under M.P.E.P. § 804, Definition of Double Patenting [R-10.2019], I. INSTANCES WHERE DOUBLE PATENTING ISSUE CAN BE RAISED, B. Between Copending Applications—Provisional Rejections, 1. Provisional Nonstatutory Double 
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

For at least the foregoing reasons, Applicant respectfully submits that the subject matters of Claims 1-24 and 26-49 are separately patentable over the subject matters of the claims of the ‘854 application, and therefore respectfully requests withdrawal of the rejection thereof.

Applicant’s argument has been considered, but has not been found persuasive because the rejection over the ‘854 application is not the only remaining rejection and  the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 27, 40, 61-71, and 74-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,687,510 (Borrello and Noonan, June 27, 2017) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 

The ‘510 claims do not teach expressing a chimeric transmembrane protein comprising: the extracellular domain of an inhibitory receptor, and an intracellular signaling domain that can activate an immune response, wherein the intracellular signaling domain comprises a portion of an intracellular signaling protein in the hypoxic-activated marrow infiltrating lymphocytes or treating a human. 
, 4-1BB and ICOS.  See Abstract, pp. 2 and 17-18, Fig. 1 and claims 1-12.  
	SEQ ID NO: 11 of June encodes SEQ ID NO: 7 of the instant application, which is human PD-1. See Appendix 1-TBLASTN of SEQ ID NO: 7 and SEQ ID NO: 11 of the Office Action of 10/30/2019. 
SEQ ID NO: 11 of June encodes the human CD28 intracellular signaling domain.  See Appendix to the Office Action of 04/15/2020.
	The CD28 and ICOS cytoplasmic domains contain phosphorylation sites.  See Rudd and Schneider. See Figure 1 and pp. 545-546-Co-receptor cytoplasmic domains.
	June teaches that the transmembrane domain can be from the inhibitory proteins or positive immune signal proteins.  See p. 2-lines 10-13 and claim 4.
	June teaches that the inhibitory proteins like PD1 lead to T cell inactivation when they bind native agonists like PDL1 or PDL2.  See p. 1-lines 10-17. 
June teaches that the positive proteins like CD28 and ICOS transmit positive signals in T cells and stimulate IL-2 production.  See p. 1-lines 10-17.  See p. 38-line 24 to p. 39-line 22.
June teaches that the positive proteins like CD28 and ICOS are transmembrane proteins.  See Figure 1. 
June teaches nucleic acid and vectors for expressing the chimeric receptor in T-cells. See pp. 20-24.
June teaches treating cancer, including leukemia, lymphoma, and multiple myeloma, by administering recombinant T-cells engineered to express the chimeric receptors.  See pp. 24-32. 
June teaches treating humans.  See p. 29-lines 9-13 and p. 32-lines 15-20

The invention is based on the discovery that T cells can be engineered to express a switch receptor in order to take advantage of the fact that T cells are able to sense their microenvironment to either be activated or inhibited depending on the signals that they sense. For example, the present invention takes advantage of the fact there are ligands present in the tumor microenvironment that inhibit the activity of T cells. T cells are engineered to express a switch receptor wherein the first domain is able to be activated by the inhibitory ligands in the tumor microenvironment and switch the otherwise inhibitory signal into a positive signal to the T cell byway of signaling through the second domain of the switch receptor. Thus, the invention provides a therapy that provides an improved therapeutic index with less toxicity as well as the ability to provide a one-time treatment that is effective, and avoids the need for the continuing administration of antibodies.

	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘510 claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘510 claims  to treat multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can be activated by inhibitory ligands present in the tumor microenvironment and switch the inhibitory signal into a positive signal.  One would have been motivated express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘510 claims to treat multiple myeloma in humans because June teaches  the chimeric switch receptors provide a therapy that provides an improved therapeutic index with less toxicity as well as the ability to provide a one-time treatment that is effective.  

8.	Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,687,510 (Borrello and Noonan, June 27, 2017) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd  in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.
The ‘510 claims and June teach as set forth above, but do not teach where the intracellular signaling domain comprises kinase activity. 
Seed teaches a chimeric receptor includes an extracellular portion which is capable of specifically recognizing and binding the target cell or target infective agent, and an intracellular portion of a protein-tyrosine kinase which is capable of signaling the therapeutic cell to destroy a receptor-bound target cell or a receptor-bound target infective agent. See abstract. 
Seed teaches using Syk or ZAP-70 kinases as the intracellular kinase portion of the chimera. See ¶¶ 0031-0035, claims 1-30 and Fig. 1A. 
Seed teaches that the Syk or ZAP-70 kinase chimeras auto-phosphorylate, thus they have a phosphorylation site.  See ¶ 0119 and Figure 10. 
Seed teaches aggregation of Syk chimera alone, or co-aggregation of chimeras bearing Fyn or Lck and ZAP-70 kinases, suffices to initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells, for example, pathogens, pathogen-infected cells, tumor cells, or autoimmune cells. See ¶¶ 0031, 0113 and 0114 and Figure 5. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘510 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, .

9.	Claims 89-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,687,510 (Borrello and Noonan, June 27, 2017) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 
The ‘510 claims and June teach as set forth above, but do not teach using a suicide gene or caspase. 
Dotti teaches using an inducible suicide genes, e.g. caspase-9, in T-cells expressing CARs. See abstract and ¶¶ 0006-0016, 0038 and 0039.
Dotti teaches that the advantage of the suicide genes is to control the death of the CAR T-cells to reduce the side effects of CAR-T cell therapy.  See ¶¶ 0106.
 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘510 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘510 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been . 

10.	Claims 27, 40, 61-71, and 74-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,172,887 (Borrello and Noonan, Jan. 8, 2019) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 
The ‘887 claims are drawn to: a composition comprising a population of ex vivo hypoxic-activated, normoxic expanded marrow infiltrating lymphocytes, wherein about 60% to about 100% of the population express CD3 and at least 21% of the population express 4-1BB.  See claim 1
The ‘887 claims do not teach expressing a chimeric transmembrane protein comprising: the extracellular domain of an inhibitory receptor, and an intracellular signaling domain that can activate an immune response, wherein the intracellular signaling domain comprises a portion of an intracellular signaling protein in the hypoxic-activated marrow infiltrating lymphocytes, treating a subject to increase an immune response or treating a neoplasm in a subject. 
June teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘887 claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘887 claims  to treat neoplasms like leukemia, lymphoma, and multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can .  

11.	Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,172,887 (Borrello and Noonan, Jan. 8, 2019)  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.
The ‘887 claims and June teach as set forth above, but do not teach where the intracellular signaling domain comprises kinase activity. 
Seed teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘887 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells.  Thus, given the effectiveness of the receptor chimeras comprising the intracellular kinase domains of Seed at .

12.	Claims 89-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,172,887 (Borrello and Noonan, Jan. 8, 2019)  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 
The ‘887 claims and June teach as set forth above, but do not teach using a suicide gene or caspase. 
Dotti teaches as set forth above. 
 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘887 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘887 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 

13.	Claims 27, 40, 61-71, and 74-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,406,178 (Borrello and  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 
The ‘178 claims are drawn to: a method for treating a subject having cancer with therapeutic activated marrow infiltrating lymphocytes, the method comprising the steps of: (a) culturing a bone marrow sample obtained from the subject having cancer with an anti-CD3 antibody and an anti-CD28 antibody in a hypoxic environment of about 1% to about 3% oxygen to produce hypoxic-activated marrow infiltrating lymphocytes; (b) culturing the hypoxic-activated marrow infiltrating lymphocytes in a normoxic environment in the presence of IL-2 to produce the therapeutic activated marrow infiltrating lymphocytes; and (c) administering the therapeutic activated marrow infiltrating lymphocytes to the subject having cancer (claim 1) and a method for treating a subject having cancer with therapeutic activated marrow infiltrating lymphocytes, the method comprising the steps of: (a) culturing a bone marrow sample obtained from the subject having multiple myeloma with anti-CD3/anti-CD28 beads in a hypoxic environment of about 1% to about 2% oxygen for about 2 to about 5 days to produce hypoxic-activated marrow infiltrating lymphocytes; (b) culturing the hypoxic-activated marrow infiltrating lymphocytes in a normoxic environment of about 21% oxygen for about 2 to about 12 days in the presence of IL-2 to produce the therapeutic activated marrow infiltrating lymphocytes; and (c) administering the therapeutic activated marrow infiltrating lymphocytes to the subject having cancer  (claim 15).
The ‘178 claims do not teach expressing a chimeric transmembrane protein comprising: the extracellular domain of an inhibitory receptor, and an intracellular signaling domain that can activate an immune response, wherein the intracellular signaling domain comprises a portion of 
June teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘178 claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘178 claims  to treat neoplasms like leukemia, lymphoma, and multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can be activated by inhibitory ligands present in the tumor microenvironment and switch the inhibitory signal into a positive signal.  One would have been motivated express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘178 claims to treat a neoplasm in humans because June teaches  the chimeric switch receptors provide a therapy that provides an improved therapeutic index with less toxicity as well as the ability to provide a one-time treatment that is effective.  

14.	Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,406,178 (Borrello and Noonan, Sep. 10, 2019)  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.

Seed teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘178 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells.  Thus, given the effectiveness of the receptor chimeras comprising the intracellular kinase domains of Seed at stimulating T cell responses, one would have been motivated to use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of the ‘178claims and June.

15.	Claims 89-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,406,178 (Borrello and Noonan, Sep. 10, 2019)  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 
The ‘178 claims and June teach as set forth above, but do not teach using a suicide gene or caspase. 
Dotti teaches as set forth above. 
prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘178 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘178 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 

16.	Claims 27, 40, 61-71, and 74-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 and 39-50 of co-pending Application No. 16/207,864 (published as US 2019/0298768) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 
The ‘864 claims are drawn to: a method for preparing a population of marrow infiltrating lymphocytes (MILs), comprising: a)    growing MILs in vitro under a hypoxic condition for a first period of time; and b)    growing the MILs under a normoxic condition for a second period of time following the hypoxic growth said growing in step a) (claim 22) and a population of marrow infiltrating lymphocytes (MILs) prepared by the following method of  a) growing MILs in vitro under a hypoxic condition for a first period of time: and b) growing the MILs under a normoxic condition for a second period of time following said growing in step a) (claim 35).
The ‘864 claims do not teach expressing a chimeric transmembrane protein comprising: the extracellular domain of an inhibitory receptor, and an intracellular signaling domain that can activate an immune response, wherein the intracellular signaling domain comprises a portion of 
June teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘864  claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘864  claims  to treat neoplasms like leukemia, lymphoma, and multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can be activated by inhibitory ligands present in the tumor microenvironment and switch the inhibitory signal into a positive signal.  One would have been motivated express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘864 claims to treat a neoplasm in humans because June teaches  the chimeric switch receptors provide a therapy that provides an improved therapeutic index with less toxicity as well as the ability to provide a one-time treatment that is effective.  
This is a provisional nonstatutory double patenting rejection.

17.	Claim 73 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 and 39-50 of co-pending Application No. 16/207,864 (published as US 2019/0298768)  in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.

Seed teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘864 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells.  Thus, given the effectiveness of the receptor chimeras comprising the intracellular kinase domains of Seed at stimulating T cell responses, one would have been motivated to use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of the ‘864 claims and June.
This is a provisional nonstatutory double patenting rejection.

18.	Claims 89-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 and 39-50 of co-pending Application No. 16/207,864 (published as US 2019/0298768) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 
The ‘864 claims and June teach as set forth above, but do not teach using a suicide gene or caspase. 

 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘864 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘864 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 
This is a provisional nonstatutory double patenting rejection.

19.	Claims 27, 40, 61-71, and 74-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-79 of co-pending Application No. 16/526,656 (published as US 2019/0350982) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 
The ‘656 claims are drawn to: a method for treating a subject having cancer with therapeutic activated marrow infiltrating lymphocytes, the method comprising the steps of: (a)    culturing a bone marrow sample obtained from the subject having cancer with an anti-CD3 antibody and an anti-CD28 antibody in a hypoxic environment to produce hypoxic-activated marrow infiltrating lymphocytes; (b)   culturing the hypoxic-activated marrow infiltrating lymphocytes in a normoxic environment in the presence of IL-2 to produce the therapeutic activated marrow infiltrating lymphocytes; and (c)  administering the therapeutic activated marrow infiltrating lymphocytes to the subject having cancer (claim 39) and A method for treating a subject having cancer with therapeutic activated marrow infiltrating lymphocytes, the 
The ‘656 claims do not teach expressing a chimeric transmembrane protein comprising: the extracellular domain of an inhibitory receptor, and an intracellular signaling domain that can activate an immune response, wherein the intracellular signaling domain comprises a portion of an intracellular signaling protein in the hypoxic-activated marrow infiltrating lymphocytes. 
June teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘656  claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘656 claims to treat neoplasms like leukemia, lymphoma, and multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can be activated by inhibitory ligands present in the tumor microenvironment and switch the inhibitory signal into a positive signal.  One would have been motivated express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘656 claims to treat a neoplasm in humans because June teaches  the chimeric switch receptors .  
This is a provisional nonstatutory double patenting rejection.
20.	Claim 73 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-79 of co-pending Application No. 16/526,656 (published as US 2019/0350982) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.
The ‘656 claims and June teach as set forth above, but do not teach where the intracellular signaling domain comprises kinase activity. 
Seed teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘656 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells.  Thus, given the effectiveness of the receptor chimeras comprising the intracellular kinase domains of Seed at stimulating T cell responses, one would have been motivated to use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of the ‘656 claims and June.
This is a provisional nonstatutory double patenting rejection.
s 89-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-79 of co-pending Application No. 16/526,656 (published as US 2019/0350982) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 
The ‘656 claims and June teach as set forth above, but do not teach using a suicide gene or caspase. 
Dotti teaches as set forth above. 
 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘656 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘656 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 
This is a provisional nonstatutory double patenting rejection.

22.	Claims 27, 40, 61-71, and 74-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of co-pending Application No. 16/982,906 (published as US 2021/0000876) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record). 


June teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘906  claims and June and express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘906 claims to treat neoplasms like leukemia, lymphoma, and multiple myeloma in humans, which would increase an immune response in the subject, because June teaches that the advantages of chimeric switch receptors is that the chimeric switch receptors can be activated by inhibitory ligands present in the tumor microenvironment and switch the inhibitory signal into a positive signal.  One would have been motivated express the chimeric switch receptors of June in the hypoxic-activated marrow infiltrating lymphocytes of the ‘906 claims to treat a neoplasm in humans because June teaches  the chimeric switch receptors provide a therapy that provides an improved therapeutic index with less toxicity as well as the ability to provide a one-time treatment that is effective.  
This is a provisional nonstatutory double patenting rejection.

23.	Claim 73 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of co-pending Application No. 16/982,906 (published as US 2021/0000876) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as  in view of US 2003/0053994 (Seed et al. Mar. 20, 2003, of record), “Seed”.
The ‘906 claims and June teach as set forth above, but do not teach where the intracellular signaling domain comprises kinase activity. 
Seed teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘906 claims, June and Seed and use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of June because Seed teaches that receptor chimeras containing the kinase domains initiate cytolytic effector function, which facilitates the specific recognition and destruction of undesirable target cells.  Thus, given the effectiveness of the receptor chimeras comprising the intracellular kinase domains of Seed at stimulating T cell responses, one would have been motivated to use the intracellular kinase domains of Seed, like that of Syk, alone or in combination with the positive intracellular signaling domains of June in the chimeric switch receptors of the ‘906 claims and June.
This is a provisional nonstatutory double patenting rejection.

24.	Claims 89-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of co-pending Application No. 16/982,906 (published as US 2021/0000876) in view of WO 13/019615 A2 (June et al. Feb. 7, 2013, IDS), “June” evidenced by Rudd and Schneider (Nature Rev. Immunol. July 2003, 3: 544-556, of record) as applied to claims 27, 40, 61-71, and 74-88 above, and further in view of US 2013/0071414 A1 (Dotti et al. March 21, 2013, of record), “Dotti”. 

Dotti teaches as set forth above. 
 It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘906 claims, June and Dotti and use the suicide genes of Dotti in the CAR hypoxic active MILs of the ‘906 claims and June to control the death of the CAR MILs to reduce the side effects of CAR MIL therapy.  One would have been motivated to use the suicide genes of Dotti to improve the quality of CAR MIL therapy for the patient. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
25.	All other objections and rejections recited in the Office Action of January 04, 2021 are withdrawn in view of Applicant’s amendments and arguments.
26.	No claims allowed.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642